CAMPBELL, J.
(concurring specially). I agree that under the circumstances of this case it was unnecessary for plaintiff to secure a specific lien upon the land as a condition precedent to attacking the conveyance thereof as fraudulent against creditors. *322I also agree that no exemption from the Beadle county land is traced into the Bon Homme county land. I also agree that the conveyance from Fredrich Wahl to Mary Wahl, his wife, was fraudulent as to the plaintiff, but I doubt whether it is material that Mary Wahl, at the time of this conveyance, had no1 means whereby she could pay the debts which she then promised to pay as consideration for the conveyance.
There is no- dispute as to the value of this real estate or the consideration which moved from Mary Wahl to Fredrich at the time of the conveyance. The court found as a fact that the value of the Bon Homme county land at the time of the conveyance was §10,500. Appellant’s requested finding on this point recited that the land was “of a value not exceeding $10,750.” The court found as a fact that the consideration for the conveyance to Mary “was the verbal promise on her part to assume an indebtedness owing by said Fredrich Wahl to the father and sister of the said Mary Wahl aggregating less than $2,000.” Appellant’s requested finding on this point was that “as the consideration for such conveyance the said Mary Wahl orally promised and agreed with the said Fredrich Wahl that she would pay his indebtedness of $1,250 to his sister, and that she would pay to her father the said sum of $465 with interest.”
■Section 4 of chapter 209, Laws 1919, provides as follows:
“Conveyances by Insolvent. Every conveyance made and every obligation incurred by a person who is or will be thereby rendered insolvent is fraudulent- as to creditors without regard to his actual intent if the conveyance is made or the obligation is incurred without a fair consideration.”
It is undisputed in this case that the conveyance in question rendered Fredrich Wahl insolvent, if he was not insolvent before, and therefore the conveyance, 'by the express terms of the statute, is fraudulent as to creditors without regard to actual intent, unless at the time of the conveyance Fredrich Wahl reecived therefor “a fair consideration.” Bee, also, Buhl v. McDowell, 51 S. D. 603, 216 N. W. 346. The only consideration given by Mary Wahl at the time of this conveyance was her oral agreement made to and with. Fredrich Wahl (not with any one else) to assume and pay two debts of his, one for $1,250 with some interest, and one for $465 with some interest. That is the finding the court made and *323the finding requested by appellant herself on this point. Mary Wahl has actually parted with nothing. She has paid nothing. She has not diminished the liabilities of Fredrich. “Fair consideration,” within the meaning of section 4, c. 209, Laws 1919, above quoted (being a part of the Uniform Fraudulent Conveyance Act), is defined by section 3 of chapter 209, Laws 1919, which reads as follows:
“Pair Consideration. Fair consideration is given for property, or obligation,
“(a) When in.exchange for such property, or obligation, as a fair equivalent therefor, and in good faith, property_js_con.veyed or an antecedent debt is satisfied, or
“(b) When such property, or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared with the value of the property, or obligation obtained.”
It seems perfectly clear that Mary Wahl, at the time of receiving this conveyance of the realty in question, did not give fair consideration therefor as thus defined, regardless of her ability to perform her promises in future. She did not convey property in exchange in a fairly equivalent amount or at all. She did not satisfy an antecedent debt in a fairly equivalent amount or at all. Neither did she receive the property to secure a present advance or an antecedent debt, in an amount not disproportionately small as compared with the- value of the property or at all. Sbe parted with nothing that could conceivably be returned to her. (See subdivision 2, § 209, Laws 1919.)
Upon these grounds it seem to me plain that the conveyance from Fredrich Wahl to Mary was entirely without a fair consideration and fraudulent as to creditors, and that the judgment and order appealed from should therefore be affirmed.